Citation Nr: 1505392	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-30 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977. 

This appeal comes to the Board of Veterans Appeals (Board) arises from an August 2010 rating action by the Regional Office (RO) in Indianapolis, Indiana.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2005, the RO determined that new and material evidence had not been received to reopen claims for service connection for a back disability, and paranoid schizophrenia.

2.  The evidence received since the RO's May 2005 decision, which determined that new and material evidence had not been received to reopen claim for service connection for a back disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim. 

3.  The evidence received since the RO's May 2005 decision, which determined that new and material evidence had not been received to reopen claim for service connection for paranoid schizophrenia, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder.

4.  In an unappealed decision, dated in February 1997, the Board determined that new and material evidence had not been received to reopen a claim for service connection for hearing loss.

5.  The evidence received since the Board's February 1997 decision, which determined that new and material evidence had not been received to reopen a claim for service connection for hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for left ear hearing loss.

5.  The Veteran's left ear hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's May 2005 decision which determined that new and material evidence had not been received to reopen claim for service connection for a back disability; the claim for service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received since the RO's May 2005 decision which determined that new and material evidence had not been received to reopen claim for service connection for paranoid schizophrenia; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received since the Board's February 1997 decision which determined that new and material evidence had not been received to reopen a claim for service connection for hearing loss; the claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The Veteran has left ear hearing loss that is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

The Veteran essentially asserts that new and material evidence has been presented to reopen the claims for service connection for a back disability, an acquired psychiatric disorder, and left ear hearing loss.

In March 1991, the RO denied claims for service connection for a back disability, hearing loss, and a "nervous condition."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In April 1994, the appellant applied to reopen the claims.  In October 1994, the RO determined that new and material evidence had not been received to reopen the claims.  The Veteran appealed, and in February 1997, the Board denied all of the claims.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2014).  

In July 1998, the RO denied a claim for service connection for PTSD.  The Veteran appealed, and in March 2000, the Board denied the claim.  There was no appeal, and the Board's decision became final.  Id.

In January 2005, the Veteran filed to reopen the claims for service connection for a back condition, and paranoid schizophrenia.  In May 2005, the RO determined that new and material evidence had not been received to reopen the claims.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In December 2009, the Veteran filed to reopen his claims, and in August 2010, the RO determined that new and material evidence had not been received to reopen the claims for a back condition, bilateral hearing loss, and paranoid schizophrenia.  The Veteran has appealed.  

The Board notes that in September 2012, the RO granted service connection for right ear hearing loss, and tinnitus.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Psychosis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014).

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The most recent and final denial of these claims was in February 1997 (left ear hearing loss) and in May 2005 (back disorder and an acquired psychiatric disorder).  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board notes that in January 2015, additional evidence was submitted that is accompanied by a waiver of RO review.  Accordingly, a remand is not required.  See 38 C.F.R. § 20.1304 (2014).

A.  Back Disability

At the time of the RO's May 2005 decision, the evidence included the Veteran's service treatment records.  An entrance examination report, dated in June 1974, showed that his spine was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of recurrent back pain.  During service, in October 1976, the Veteran was treated for a three-day history of a sharp pain in his lower lumbar region.  He denied a history of trauma.  He reported having lifted heavy objects about a week before.  The impression was muscular strain.  The Veteran's separation examination report, dated in June 1977, showed that his spine was clinically evaluated as normal.

The post-service medical evidence consisted of VA and non-VA reports, dated between 1991 and 2004.  This evidence included a VA peripheral nerves examination report, dated in October 1998, which showed that the Veteran complained of symptoms that included back pain, and numbness and tingling in all extremities.  There were no relevant findings, and there was no relevant diagnosis.  

During a hearing, held in May 1995, the Veteran testified that he injured his back during heavy lifting.  He further testified that he was treated for back symptoms about six or seven times after he fell down an escalator during service in about 1975, and that he received treatment for back symptoms at a private hospital in about 1978.    

At the time of the RO's May 2005 decision, there was one inservice treatment for back symptoms shown in October 1976, with a diagnosis of muscular strain.  There was no evidence of subsequent treatment during the Veteran's remaining period of service, a period of about eight months.  His spine was clinically evaluated as normal in his June 1977 separation examination report.  The earliest post-service evidence of back symptoms was dated in 1998, which was about 21 years after separation from service.  There was no associated diagnosis in 1998, and a currently diagnosed back disorder was not shown.  There was no competent opinion of record to show that a back disorder was related to his service.  

The evidence received since the RO's May 2005 rating decision consists of VA medical reports dated between 2003 and 2012.  This evidence shows a number of complaints of back pain as of 2003.  A number of VA "problem lists" note low back pain.  An April 2010 X-ray for the lumbar spine was normal.  

This evidence, which was not of record at the time of the RO's May 2005 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's May 2005 decision, there was one treatment for back symptoms during service, with a diagnosis of muscular strain.  There was no X-ray or other evidence of spine pathology, and a back disorder was not shown upon separation from service.  There was no competent evidence to show that he currently had a back disability, or that a back disability was caused by his service.  In this regard, VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

The submitted evidence does not remedy these defects, as it merely shows continued complaints and notations of low back pain.  In addition, none of these treatments are dated prior to 2003, which is many years after service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  The submitted evidence does not include any competent evidence to show that the Veteran currently has a back disorder, or that such a current back disorder was caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

B.  Acquired Psychiatric Disorder

With regard to the claim for an acquired psychiatric disorder, the RO's August 2010 decision framed the issue as one of "whether new and material evidence has been presented to reopen a claim for service connection for paranoid schizophrenia."  Although the RO did not specifically include PTSD in its analysis, no prejudice accrues to the Veteran in framing the issue broadly, to include all acquired psychiatric disorders, as well as PTSD.  In this regard, there is no competent evidence of record at any time to show that the Veteran has found to have PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993). 

At the time of the RO's May 2005 decision, the evidence included the Veteran's service treatment records.  An entrance examination report, dated in June 1974, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of "nervous trouble of any sort," or "depression or excessive worry."  A March 1975 report showed complaints of stomach cramps, and increased anxiety.  There was no relevant diagnosis.  A May 1975 report showed that he was suspected of drug abuse, and that he refused a blood or urine test.  The Veteran's separation examination report, dated in June 1977, showed that his psychiatric condition was clinically evaluated as normal.  

The post-service medical evidence consisted of VA reports, dated between 1991 and 2004.  This evidence included VA progress notes, which showed that beginning in 1991, the Veteran was treated for psychiatric symptoms, with notations of paranoid schizophrenia, and polysubstance abuse.  An August 1994 private hospital report showed that the Veteran was treated for injuries from a fall associated with use of alcohol.  A VA agent orange protocol examination report, dated in August 1994, shows that the Veteran reported a history of paranoid schizophrenia.  There was no relevant diagnosis.  A VA psychiatric examination report, dated in September 1994, contained Axis I diagnoses of schizophrenia, and alcohol abuse.  The report noted that he was asymptomatic on medication, and that his schizophrenia appeared to be in remission.  VA reports show that in 1997, the Veteran underwent substance abuse treatment.  A July 1997 report contained a primary diagnosis of alcohol dependence, and a secondary diagnosis of paranoid schizophrenia.  In August 1997, he reported that he had witnessed aircraft crashes while aboard ship during service, and that "he was notified when a friend was reportedly retrieved from the water."  

During a hearing, held in May 1995, the Veteran testified that he was not treated for psychiatric symptoms during service, and that he was first treated "a few years after" service."  He later indicated that he did not receive treatment "shortly after service."  When asked if he thought he had an acquired psychiatric disorder during service, he stated, "I don't feel I had a problem back then.  I feel like I feel like at the time it was stress and pressure."  He stated that he felt stress during his service due to being away from home, and being overseas, "and no telling what kind of bacteria or junk I picked up over there, you know."  

At the time of the RO's May 2005 decision, there was no evidence of inservice treatment for psychiatric symptoms.  The Veteran's psychiatric condition was clinically evaluated as normal in his June 1977 separation examination report.  The earliest post-service evidence of treatment for psychiatric symptoms was dated in 1991, which was about 14 years after separation from service.  There was no competent evidence to show that the Veteran had PTSD, or that a psychosis was manifested to a compensable degree within one year of separation from service, and no competent opinion to show that an acquired psychiatric disorder was related to his service.  

The evidence received since the RO's May 2005 rating decision consists of VA medical reports dated between 2003 and 2013.  This evidence shows that in February 2003, the Veteran was hospitalized for about five days for psychiatric symptoms.  He was noted to have paranoid schizophrenia.  Thereafter, he was repeatedly noted to have a history of paranoid schizophrenia.  A February 2003 report notes a history of "substance-induced mood disorder" in 1996.  

In January 2015, the Veteran's representative submitted a "Mental Disorders (other than PTSD and eating disorders) disability benefits questionnaire" (VA Form 21-0960P-2), completed by a psychologist, H.H.D., Ph.D., in which Dr. D concluded that the Veteran has a mood disorder that is secondary to his (service-connected) tinnitus and hearing loss.  

This evidence, which was not of record at the time of the RO's May 2005 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's May 2005 decision, there was no competent evidence to show that an acquired psychiatric disorder was related to the Veteran's service, or to a service-connected disability.  The submitted evidence remedies this defect, as it indicates that the Veteran may have an acquired psychiatric disorder that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim."). Although Dr. D's opinion is the first and only evidence of a diagnosis of a mood disorder, other than a notation of a history of a "substance-induced mood disorder" in 1996 (in a February 2003 VA progress note), it is nevertheless sufficient to reopen the claim.  The claim is therefore reopened.  The appeal is granted to this extent only.  

C.  Left Ear Hearing Loss

At the time of the Board's February 1997 decision the evidence included the Veteran's service treatment records.  An entrance examination report, dated in June 1974, showed that his ears and drums were clinically evaluated as normal, with audiometric test results which showed that the Veteran did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran denied a history of hearing loss.  In August 1976, the Veteran was treated for an injury that was noted to have been sustained while performing duties on a flight deck.  A December 1976 audiometric test shows that the Veteran did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In March 1977, the Veteran was treated for ringing ears, a cough, and general malaise.  The assessment was URI (upper respiratory infection).  The Veteran's separation examination report, dated in June 1977, showed that his ears and drums were clinically evaluated as normal, and that whispered and spoken voice testing was 15/15, bilaterally; it did not include audiometric test results.  In an associated "report of medical history," the Veteran indicated that he had a history that included running ears, and hearing loss, and he denied a history of skin diseases.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1991 and 1997.  This evidence included a January 1991 VA hospital report, which showed treatment for psychiatric symptoms, and which contained diagnoses that included hearing loss.  A VA psychiatric examination report, dated in September 1994, showed that the Veteran was noted to have a history of decreased hearing in his right ear.  There were no relevant findings, and there was no relevant diagnosis.  

During a hearing, held in May 1995, the Veteran argued that he had hearing loss due to exposure to loud noise while aboard an aircraft carrier.  He testified that he first notice hearing symptoms about a year after separation from service, and that he had received VA testing, at which time he was told that he did not have hearing loss.  He denied having an ear or head injury during service.  He testified that he had worked on the flight deck for about 11/2 years, during which time he helped to launch jets.  He stated that he mostly wore headphones, but sometimes also wore earplugs.  He stated that he had ringing in his ears during service, and that he had told his commander he had hearing loss, but that a hearing test had not shown hearing loss.  

The Veteran's service personnel records included his discharge (DD Form 214) which indicated that his military occupation specialty was administrative specialists and clerks.  

At the time of the Board's February 1997 decision, there was no inservice treatment for hearing loss.  There was one inservice treatment for ringing ears, with an assessment of URI.  The earliest post-service evidence of hearing loss was dated in 1991, which was uncorroborated by audiometric findings, and came about 14 years after separation from service.  There was no competent opinion to show that hearing loss was related to his service.  

The evidence received since the Board's February 1997 rating decision consists of medical reports dated between 1997 and 2014.  This evidence includes a VA audiometric examination report, dated in October 2010, which shows that the Veteran has hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

This evidence, which was not of record at the time of the February 1997 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted evidence contains evidence which shows that the Veteran has hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, which was not of record at the time of the Board's February 1997 decision.  The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  The claim is therefore reopened.

II.  Service Connection, Left Ear Hearing Loss

In addition to the previously discussed evidence, a VA peripheral nerves examination report, dated in October 1998, shows that the Veteran complained of symptoms that included hearing loss.  There were no relevant findings, or diagnoses.  

A VA audiology report, dated in August 1997, shows that the Veteran complained of a two-year history of right ear hearing loss, with exposure to loud noise from jets and pneumatic tools during service, and a post-service history of employment in construction work (11/2 years), factory work (five to six years), carpentry and plumbing work (three to four years), and recreational noise exposure of occasional hunting.  He denied using ear protection after service.  Audiometric test shows that the Veteran did not have left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A VA audiology report, dated in October 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that during service, he had been exposed to military tools such as grinders, sanders, and pneumatic tools, as well as aircraft noise while working on a flight line.  His post-service occupational history was noted to include construction and factory work.  He denied occupational noise exposure.  On examination, the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss was due to noise exposure during service. The report notes that the results were questionable, with fair reliability, but that they were consistent with a severe to profound sensorineural hearing loss.  The examiner stated that there was no known etiology for the asymmetry of his hearing loss, which was worse in the right ear.  A retesting was recommended to compare his responses.  

A VA audiology report, dated in September 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner noted that a rating should be done for the right ear only (i.e., service connection was warranted only for the right ear), as the hearing loss configuration in the left ear was not consistent with noise exposure.  

A VA opinion, dated in October 2012, shows that an audiologist noted the following: a January 2011 VA magnetic resonance imaging (MRI) study for the brain was normal.  Service treatment records showed some threshold shifts in both ears, and confirm duties on the flight deck.  In addition, his exposure to power tools during service was conceded.  There is a discrepancy between the November (i.e., October) 2010 and September 2012 reports, with one opinion attributing the Veteran's left ear hearing loss to noise exposure and one stating that his hearing configuration was not consistent with noise exposure.  The audiologist was requested to resolve the conflicting opinions.  The audiologist concluded that the Veteran's claimed hearing loss was less likely than not incurred in or caused by his service.  The audiologist explained that the August 1997 audiometric test results were the most complete and reliable of all testing in his file, and that it showed the Veteran's left ear hearing to be "very normal."  Most hearing loss from noise does not progress in excess of what would be expected from the addition of age-related threshold shifts once the exposure to noise is discontinued.  (citation omitted).  Since the Veteran's left ear hearing was still normal 20 years after his service, it is highly improbable that his current hearing complaints are due to noise exposure during service.  Noise exposure alone usually does not produce a loss greater than 75 decibels in high frequencies and 40 decibels in lower frequencies.  (citation omitted).  The Veteran's left ear hearing loss demonstrated in September 2012 exceeds these levels.  No co-existing cause for this degree of hearing loss has been noted. 

The Board finds that service connection for left ear hearing loss is warranted.  
Exposure to loud noise during service with duties that included work on the flight deck of an aircraft carrier has been conceded.  Service connection is currently in effect for right ear hearing loss, and tinnitus.  Although the Veteran's hearing loss is somewhat asymmetrical, as a factual matter, the Board can find no basis to conclude that the Veteran's noise exposure during service was not equal in each ear.  The October 2010 VA opinion is in favor of the claim, and this opinion noted  that there were "some threshold shifts in both ears."  Although subsequently-dated opinions in 2012 weigh against the claim, neither opinion addressed the Veteran's inservice shift in tonal thresholds in service, as noted in the October 2010 VA examination report, and it is well established that these rationales are therefore insufficient.  See Hensley, 5 Vet. App at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for left ear hearing loss is warranted.

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for left ear hearing loss, as the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

With regard to the claim that new and material evidence has been presented to reopen a claim for service connection for a back disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2010, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as November 2012.  See statement of the case, dated in November 2012; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.   The Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for a back disability; the claim is not reopened.

Service connection for left ear hearing loss is reopened and granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is granted.


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board has determined that the claim should be reopened.  The Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded a psychiatric examination, and etiological opinions should be obtained.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for psychiatric symptoms after March 2012 (i.e., the most recent VA progress notes of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for a psychiatric examination, in order to ascertain the nature and etiology of all acquired psychiatric disorders found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: 

i) the Veteran has an acquired psychiatric disorder had its clinical onset during the Veteran's active duty service, or, if not: 

ii) whether a psychosis was manifest within one year of separation from active duty service, and, if so, what the frequency and severity of his symptoms were at that time, or, if not: 

iii) whether an acquired psychiatric disorder has been caused or aggravated (i.e., permanently worsened beyond its natural level of progression) by a service-connected disability (i.e., tinnitus and bilateral hearing loss).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





